Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors FNB United Corp. Asheboro, North Carolina We consent to the incorporation by reference in the registration statements (Nos. 33-72686, 333-54702, 333-99333, 333-105442, 333-109450, 333-133734, 333-143703,and 333-144132) on Form S-8 and the registration statement (No.33-59565) on Form S-3 of FNB United Corp.of our reports dated March17, 2008,with respect to the consolidated financial statements of FNB United Corp., and the effectiveness of internal control over financial reporting,, which reports appear in FNB United Corp’s December 31, 2007 Annual Report on Form 10-K. Raleigh,
